department of the treasury internal_revenue_service washington d c date cc dom fs proc number release date uilc internal_revenue_service national_office field_service_advice memorandum for from subject assistant chief_counsel field service request for assistance this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x year00 year year02 year03 date01 date02 location01 industry01 court01 court02 decision01 decision02 decision03 case01 method01 amount01 amount02 issue s x has a suit pending in the court02 claiming a refund for the taxable_year year02 should the government’s counterclaim in the refund_suit be increased under sec_6411 a tentative refund of dollar_figureamount01 for year02 was allowed based on x’s form_1139 examination determined that dollar_figureamount02 of this refund should not be allowed can the irs directly assess the dollar_figureamount02 without using the normal deficiency procedures in its form_1139 x claimed that it was entitled to use method01 in computing its income and claimed entitlement to an alternative_minimum_tax_credit the amt credit claimed on the form_1139 related to the use of method01 on x’s year01 return is x liable for the accuracy-related_penalty attributable to negligence if the negligence_penalty is imposed may this penalty be assessed without using the normal deficiency procedures conclusions after the amount erroneously refunded as a result of the form_1139 is directly assessed the government should file a counterclaim in the refund_suit to recover it the amount erroneously refunded pursuant to the form_1139 should be directly assessed we do not recommend the imposition of the accuracy-related_penalty attributable to negligence in this case this issue is moot because we do not recommend imposing the negligence_penalty facts x is an industry01 company located in location01 during the year00 taxable_year x used method01 when calculating its taxable_income the service determined a deficiency for year00 based in part on x’s use of method01 x paid the deficiency and sued for a refund the district_court found in favor of x decision01 and the service appealed court01 reversed holding that a taxpayer could not use method01 in computing its taxable_income decision02 on date01 the supreme court denied certiorari decision03 on date02 after the supreme court had denied certiorari in decision03 x filed a form_1139 corporate application_for tentative refund claiming an dollar_figureamount01 refund for year02 resulting from carrying back a year03 capital_loss the loss resulted in part from x’s use of method01 for the year03 taxable_year a portion of the year03 loss also resulted from the use of amt credits that were available as a result of x’s use of method01 when computing its year01 taxable_income the tentative refund for year02 was paid x currently has a suit pending in court02 with respect to its liability in year02 after examining the form_1139 the examination_division determined that dollar_figureamount02 of the refund claimed for year02 should not be allowed this amount was the portion of the dollar_figureamount01 refund attributable to the use of method01 and the amt credit law and analysis issue sec_6411 provides that a taxpayer may file an application_for a tentative_carryback_adjustment of the tax for a prior year affected by a capital_loss_carryback on or after the date of filing for the return for the taxable_year of the loss among other things the application is required to set forth the amount of the loss and the amount of the tax previously determined for the taxable_year affected by the carryback the amount of tax previously determined is ascertained in accordance with the method prescribed in sec_1314 sec_1314 provides that the amount of tax previously determined shall be the excess of the sum of the amount shown as the tax by the taxpayer on his return the mechanics of method01 and its impact on taxable_income do not impact the issues in this advice method01 and its calculation are set forth in decision02 plus the amounts previously assessed as a deficiency or collected without assessment over the amount of any rebates sec_6411 provides that the tentative refund sought must be refunded within ninety days if the return is free of computational errors or material omissions sec_7405 provides that any_tax that is erroneously refunded can be recovered by means of a civil_action brought by the united_states sec_6213 provides that any amounts refunded under sec_6411 that is greater than the amount properly attributable to the carryback may be assessed without deficiency procedures as a mathematical_or_clerical_error sec_6212 provides the procedures for determining deficiencies with respect to income taxes in general there are three procedures for recovering amounts refunded with respect to carrybacks if the service finds that the refund was erroneous 70_tc_684 lists the remedies as follows a suit for erroneous refund when the refund was actually made sec_7405 b an assessment as a mathematical error of a deficiency for the year to which the tentative carryback adjustments was applied sec_6213 and an assessment pursuant to a notice_of_deficiency issued under sec_6212 of any deficiency for the year to which the tentative_carryback_adjustment was applied since x is already in litigation in court02 with respect to the taxable year02 if a court of competent jurisdiction renders a decision with respect to a taxable_year that decision is res_judicata to any further claims by the service with respect to that year bradley v united_states u s t c big_number d c minn aff’d without opinion u s t c big_number see also hartzog v united_states cl_ct sun chemical corp v united_states cl_ct thus in cases where the taxable_year at issue is already in litigation whichever option the service pursues it must be done before the court’s decision is final here x is already in litigation in court02 with respect to the year02 taxable_year you have suggested that the department of justice doj file a counterclaim in the pending action this is a viable method for recovering the refund in the these circumstances we recommend first making an assessment for the year in suit pursuant to sec_6213 prior to recommending to doj that an amended counterclaim be filed see ccdm issue as discussed above another method for recovering an erroneous refund issued under sec_6411 is by making a direct assessment as a mathematical error under sec_6213 this method does not require the issuance of a notice_of_deficiency after the deficiency is assessed a transcript of account should be secured and an amended counterclaim should be made in the pending refund_suit see ccdm failure to amend the counterclaim will bar the government from making the adjustment after a final court decision by virtue of the doctrine_of res_judicata see bradley hartzog sun chemical issue sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of an underpayment attributable to negligence or disregard of rules and regulations or to any substantial_understatement_of_income_tax liability sec_6662 sec_6662 and sec_6662 for purposes of determining whether there is a substantial_understatement_of_income_tax liability sec_6662 provides that the amount of the understatement shall be reduced by that portion of the understatement which is attributable to the tax treatment of any item if there was substantial_authority for such treatment or the relevant facts affecting the item’s tax treatment were adequately disclosed in the return or in a statement attached to the return and there was reasonable basis for the tax treatment of such item sec_1_6662-2 provides that except for limited circumstances that do not exist in this case the provisions of sec_1_6662-1 through and apply to returns the due_date of which is after date sec_1_6662-3 provides special rules for application of the negligence_penalty in the case of carrybacks and carryovers in such cases the penalty applies to any portion of an underpayment for a year to which a loss deduction or credit is carried which portion is attributable to negligence or disregard of rules and regulations in the loss or credit_year sec_1_6662-4 provides special rules for application of the substantial_understatement_of_income_tax_penalty in the case of carrybacks and carryovers in such cases the penalty applies to any portion of an underpayment for a year to which a loss deduction or credit is carried that is attributable to a tainted item for the loss or credit_year a tainted item is any item for which there is neither substantial_authority nor adequate_disclosure with respect to the loss or credit_year sec_1_6662-4 negligence or fraud in a loss_year may be carried through to the carryover year where the loss is generated by the negligent or fraudulent acts of the taxpayer 923_f2d_1005 2d cir schwartz v commissioner tcmemo_1994_320 toussaint v commissioner tcmemo_1984_25 further a taxpayer is liable for the accuracy-related_penalty where they unreasonably persists in pursuing a rejected position on a subsequent return green v commissioner tcmemo_1998_274 milkowski v commissioner tcmemo_1983_406 hay v commissioner tcmemo_1979_334 however unlike the instant case the cases cited above have the common characteristic of the taxpayer taking the position giving rise to the imposition of the penalty either in the loss_year or on the subsequent return it is not clear that an original return can be tainted by a subsequently filed return or other document that is not founded on a prohibited position in the instant case the loss_year is year03 consequently under sec_1_6662-3 and sec_1_6662-4 x’s liability for the accuracy-related_penalty should be determined with reference to positions taken in year03 however in this case x’s entitlement to the capital_loss in year03 is apparently not in dispute thus x’s position with respect to the loss does not give rise to the penalty further it does not appear that the amount of loss carried back to year02 was affected by x’s position on the issue in other words only the calculation of the amount of the refund to which x was entitled was affected by the issue and this only because x did not change a position already taken on the original and amended returns for year02 issue because we do not recommend imposing the negligence_penalty in this case the issue need not be resolved case development hazards and other considerations we do not believe these facts present a strong case for imposition of the accuracy- related penalty in drawing this conclusion we consider the original returns and related supplemental documents together 97_tc_606 24_tc_755 white v commissioner tcmemo_1991_552 in addition we consider the fact that a subsequently filed modification to a return does not nullify the original return 464_us_386 2for example in the absence of specific authority to the contrary the determination of whether a taxpayer has adequately disclosed the tax treatment on the return for purposes of sec_6662 should take into account statements made on or attached to both the original return and any related supplemental documents as a preliminary matter we believe x was in technical compliance with sec_6411 in filing the claim for tentative refund at least with respect to the calculations for year02 that reflected positions taken on the original return sec_6411 and sec_1314 require a taxpayer to state the amount previously shown as the tax on the return for the carryback_year plus any amounts previously assessed or collected without assessment minus the amount of any rebates the provisions do not expressly require any further adjustments thus x’s statement of the amount shown as tax on the return for the carryback_year reflecting the shown in the original year02 return is sufficient to meet the requirements of sec_6411 and sec_1314 and should not give rise to the imposition of the accuracy-related_penalty it is also significant that the gist of x’s claim for tentative refund was the claim for the capital_loss_carryback the other items appearing on the claim were part of the original or amended returns and did not give rise to the imposition of the accuracy- related penalty when originally claimed further we consider the fact that x would have been under no obligation to change its position with respect to method01 in year02 had it not filed a claim_for_refund thus but for the fortuitous generation of a capital_loss there would be no question that x was entitled to persist in method01 and related items in the year02 taxable_year until the matter was resolved through an administrative or court_proceeding we are reluctant to impose a duty on x to change its position under these circumstances further we are concerned with the possible perception that x is being penalized for exercising its right to claim a refund of additional concern is the fact that x was undoubtedly fully aware of the ongoing proceeding in the case01 case case01 was not resolved at the time x filed its claim we are aware that industry01 was attempting to generate a conflict in authority in hopes of getting a favorable decision from the supreme court on the - issue if the issue had been resolved in the taxpayer’s favor in case01 x would have received favorable adjustments in any open_year we do not feel it appropriate to penalize a taxpayer for attempting to keep its options open by maintaining a position that was still legitimately in dispute in sum we are not persuaded that any portion of the underpayment_of_tax resulting from the tentative claim_for_refund is attributable to negligence or disregard of rules and regulations or to a tainted item in year03 accordingly we do not recommend assertion of the accuracy-related_penalty with respect to the underpayment resulting from x’s claim for tentative refund for the year02 year if you have any further questions please call the branch telephone number
